 



EXHIBIT 10.40
SEPARATION AGREEMENT AND RELEASE
               This Separation Agreement and Release (this “Agreement”) is made
by and between Genesis Microchip Inc. (including any company or organization
that Genesis Microchip Inc. has acquired in the past and any subsidiary or
affiliate of Genesis Microchip Inc.) (the “Company”), and Kenneth Murray
(“Executive”) (collectively referred to as the “Parties”):
               WHEREAS, Executive is employed by the Company as the Vice
President of Human Resources;
               WHEREAS, the Company and Executive have entered into the
Confidentiality and Property Rights Agreements dated August 29, 2000 (the
“Confidentiality Agreement”);
               WHEREAS, the Parties have mutually determined that a termination
of the employment relationship would be in the best interest of the Company, and
therefore Executive will resign from his employment with the Company effective
July 1, 2006 (the “Termination Date”);
               WHEREAS, as of the Termination Date, Executive has been granted
options to purchase an aggregate amount of 233,500 shares of the Company’s
common stock pursuant to the Company’s 1997 Employee Stock Option Plan, the 2000
Nonstatutory Stock Plan, the 2001 Nonstatutory Stock Option Plan (collectively,
the “Company Stock Plans”), and the related stock option agreements
(collectively, the “Stock Option Agreements”);
               WHEREAS, the Parties, and each of them, wish to resolve any and
all disputes, claims, complaints, grievances, charges, actions, petitions and
demands that the Executive may have against the Company as defined herein,
including, but not limited to, any and all claims arising or in any way related
to Executive’s employment with, or separation from, the Company;
               NOW THEREFORE, in consideration of the premises and the
agreements made herein, the Parties hereby agree as follows:
COVENANTS
     1. Resignation. Executive hereby resigns from his position as the Company’s
Vice President of Human Resources and any or all other employment positions that
may have at any time been held by Executive with the Company or any of its
affiliates, effective the Termination Date.
     2. Consideration.
               (a) Cash Lump Sum Payment. The Company agrees to pay Executive a
cash lump sum payment of Ninety-Four Thousand Three Hundred Fifty Dollars
(US$94,350), less applicable withholdings, which amount is equal to twenty-six
weeks of his base salary (the “Severance Payment”). The Severance Payment shall
be paid to Executive on the Termination Date.
               (b) Bonus. The Company agrees to pay Executive a bonus in the
amount of Sixty Thousand Three Hundred Eighty-Four Dollars (US$60,384), less
applicable withholdings, which

 



--------------------------------------------------------------------------------



 



amount represents a bonus under the Company’s FY 2006 Executive Bonus Plan (the
“Bonus”). The Bonus shall be paid to Executive on the Termination Date.
          (c) COBRA. The Company shall reimburse Executive for the payments he
makes for COBRA coverage for a period of twelve (12) months after the
Termination Date, or until Executive has secured other employment with
comparable coverage, whichever occurs first, provided Executive timely elects
and pays for COBRA coverage. COBRA reimbursements shall be made by the Company
to Executive within fifteen (15) days of Executive’s provision to the Company of
documentation substantiating his payments for COBRA coverage.
     3. Stock Options. The Parties agree that for purposes of determining the
number of shares of the Company’s common stock that Employee is entitled to
purchase from the Company pursuant to the exercise of outstanding options, the
Employee will be considered to have vested only up to the Termination Date.
Employee acknowledges that as of the Termination Date, he will have vested in
8,969 options and no more. The exercise of any stock options shall continue to
be subject to the terms and conditions of the Stock Option Agreement(s) and the
applicable Company Stock Plan(s). Executive’s period to exercise his stock
options, to the extent vested, shall be extended to December 31, 2006.
     4. Benefits. Executive’s health insurance benefits with the Company will
cease on the Termination Date, subject to the benefits described in paragraph
2(c), and subject to Executive’s right to continue his health insurance coverage
under COBRA after expiration of the benefits described in paragraph 2(c). All
other benefits and incidents of employment, including, but not limited to paid
time off, ceased on the Termination Date. The Executive shall receive payment
for his accrued and unused Paid Time Off (“PTO”) balance on the Termination
Date.
     5. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Executive’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Executive by the Company, developed or obtained by
Executive as a result of his employment, or otherwise belonging to the Company,
except as otherwise provided herein. The Company agrees to provide the Executive
at no cost his current Dell Notebook Computer after the Company has reviewed and
removed all Company information from the computer.
     6. Payment of Compensation. Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, housing
allowances, tax services, relocation expenses, medical costs, immigration
expenses, vehicle allowance, general expenses, legal fee reimbursement,
interest, severance, outplacement costs, fees, stock, stock options, vesting,
commissions and any and all other benefits and compensation due to Executive,
once the Severance Payment, Bonus, PTO and COBRA benefits set forth herein are
provided. Executive has ten (10) business days from the Termination Date to file
any remaining expense reports and the Company shall have ten (10) business days
from the date of receipt of such expense reports to make any appropriate
reimbursements to Executive, pursuant to the Company’s regular policies and
practices related to expense reimbursement.

-2-



--------------------------------------------------------------------------------



 



     7. Trading in Company Stock. Executive acknowledges his continued
obligation to abide by the Company’s Insider Trading Policy.
     8. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, advisors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns (the “Releasees”), from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the date Executive signs this Agreement
including, without limitation:
               (a) any and all claims relating to or arising out of Executive’s
employment relationship with the Company and the termination of that
relationship;
               (b) any and all claims relating to, or arising from, Executive’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud; misrepresentation; breach
of fiduciary duty; breach of duty under applicable state corporate law; and
securities fraud under any state or federal law;
               (c) any and all claims under the law of any jurisdiction
including, but not limited to, wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, fraud and fraudulent inducement, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers’ compensation; and
disability benefits;
               (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Restraining Notification Act;
the Family and Medical Leave Act; the California Family Rights Act; the
California Fair Employment and Housing Act, and the California Labor Code,
including, but not limited to Labor Code Sections 1400-1408;
               (e) any and all claims for violation of the federal, or any
state, constitution;
               (f) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination;
               (g) any and all claims for attorneys’ fees and costs; and

-3-



--------------------------------------------------------------------------------



 



               (h) any claim for any loss, cost, damage, or expense arising out
of any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement.
               Executive agrees that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     9. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Executive acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has at
least seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; (d) this Agreement, and all of the terms and conditions
hereof, shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by law.
     10. Civil Code Section 1542. Executive represents that he is not aware of
any claim other than the claims that are released by this Agreement. Executive
acknowledges that he has been advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
               Executive, being aware of said code section, agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect.
     11. No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against any of the Releasees. Executive also represents that
he does not intend to bring any claims on his own behalf or on behalf of any
other person or entity against any of the Releasees.
     12. Non-Disparagement. Executive agrees to refrain from any defamation,
libel or slander of the Releasees or tortious interference with the contracts
and relationships of the Releasees. All inquiries by

-4-



--------------------------------------------------------------------------------



 



potential future employers of Executive will be directed to the Company’s Vice
President of Human Resources if there shall be one, and otherwise to its
President.
     13. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, and he hereby waives any right, or alleged right, of employment or
re-employment with the Company. Executive further agrees that he will not apply
for employment with the Company. Company agrees not to contest any application
for California State Unemployment Benefits made by the Executive.
     14. Confidentiality. Executive agrees to maintain in complete confidence
the contents and terms of this Agreement and the consideration for this
Agreement (hereinafter collectively referred to as “Separation Information”)
until such time as, and to the extent that, the Separation Information is
publicly disclosed by the Company in a filing with the SEC or otherwise. Except
as required by law, Executive may disclose Separation Information only to his
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Executive’s legal counsel, his accountant and any professional
tax advisor to the extent that they need to know the Separation Information in
order to provide advice on tax treatment or to prepare tax returns, and shall
take every reasonable precaution to prevent disclosure of any Separation
Information to all other third parties. Executive agrees that he will not
publicize, directly or indirectly, any Separation Information.
     15. Cooperation in Litigation. Executive agrees that he will not knowingly
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or court order to the Company. If approached by anyone for counsel or assistance
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints against any of the Releasees, Executive shall
state no more than that he cannot provide counsel or assistance. Executive
further agrees to make himself reasonably available to provide information and
assistance to the Company in any disputes, lawsuits, differences, grievances,
claims, charges, or complaints brought against the Company, including, but not
limited to making himself available to provide testimony and serve as a witness.
     16. No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.
     17. Non-Solicitation. Executive agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement,
Executive shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees or consultants to leave their
employment or service relationship, or attempt to do so, either for himself or
any other person or entity.
     18. Breach. Executive acknowledges and agrees that any breach of any
provision of this Agreement, except as permitted by paragraph 9(e), shall
constitute a material breach of this Agreement and shall entitle

-5-



--------------------------------------------------------------------------------



 



the Company immediately to recover and/or cease the severance benefits provided
to Executive under this Agreement.
     19. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Confidentiality Agreement.
     20. No Knowledge of Wrongdoing. Executive represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves any of the
Releasees.
     21. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
     22. No Representations. Executive represents that he has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. Executive has not relied upon any representations
or statements made by the Company which are not specifically set forth in this
Agreement.
     23. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision.
     24. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
     25. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements, offer letters, and understandings concerning Executive’s
relationship with the Company, with the exception of the Confidentiality
Agreement and the Stock Option Agreements, as may be amended hereby.

-6-



--------------------------------------------------------------------------------



 



     26. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Company’s then chief executive officer.
     27. No Waiver. The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
     28. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice of law provisions.
     29. Effective Date. This Agreement will become effective after it has been
signed by both Parties and after seven (7) days have passed since Executive
signed the Agreement (the “Effective Date”).
     30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
     31. Survival of the Agreement. This Agreement shall not be terminated by
any dissolution of the Company resulting from either a merger or consolidation,
in which the Company is not the surviving or consolidated corporation, or a
transfer of all or substantially all of the assets of the Company. If either
event described in this Paragraph 30 occurs, the rights, benefits, and
obligations set forth in this Agreement shall automatically be assigned to the
surviving or resulting corporation or to the transferee of the assets.
     32. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
               (a) They have read this Agreement;
               (b) They have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of their own choice;
               (c) They understand the terms and consequences of this Agreement
and of the releases it contains;
               (d) They are fully aware of the legal and binding effect of this
Agreement.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            Kenneth Murray, an individual
    Dated: 3/6/06  /s/ Kenneth Murray       Kenneth Murray           

            Genesis Microchip Inc.
    Dated: 3/6/06  By:   /s/ Elias Antoun         Elias Antoun        President
& Chief Executive Officer     

-8-